Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aumiller ‘872 in view of Liautaud ‘881 and Bollinger, U.S. Patent 4,615,185 (10/7/86).   
Aumiller teaches a band system comprising a sizing band with a first securement end, an insert end and multiple eyelets between insert and securement ends and a retaining band with a securement end, a concealment aperture extending from a first surface to a second surface, a post on the first surface of the retaining band and configured to engage one of the eyelets and a recessed guide bed formed in the second surface of the retaining band, see below.
Aumiller does not teach a pair of sidewalls formed in the second surface and extending along a length and sized to at least partially receive a depth of the insert end and a depth of the recessed guide bed is less than the depth of the insert end of the sizing band.
Liautaud clearly teaches a band system comprising a recessed guide bed with a pair of side walls along a length, see figs. 1 and 2.
Bollinger teaches a similar device with a recessed guide bed which is less than the depth of an insert end (see below).
In re Dailey, [Claim 1].

    PNG
    media_image1.png
    266
    726
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    824
    711
    media_image2.png
    Greyscale

Regarding Claim 7, see rejection of Claim 1 and note that the eyelets satisfy the “first engagement features” and the post satisfies the “second engagement feature” limitations and see curved shapes of the retaining and sizing bands.
Claim 13, see rejection of Claims 1 and 7 and note that the eyelets satisfy the “multiple first engagement features” and the post satisfies the “second engagement feature” limitations.
Regarding Claim 2, see fig. 8 of Aumiller which shows the eyelets extending through the band, the post having a head and neck portion and a maximum width of the retaining band being larger at the concealment aperture than at other portions of the retaining band on opposing sides.  It appears that the remaining limitations would naturally follow from the combination of Liautaud-Bollinger by virtue of the positioning of the recessed guide bed and the shape of Aumiller.
Regarding Claim 3, both the prior arts are silent with regard to the claimed material with the claimed hardness and tensile strength.
However, at the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide an elastomeric material with the claimed properties because flouroelastomers are an affordable material to be used in high volume manufacturing and the claimed materials because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 [R-5].
Regarding Claims 4 and 6, see figs. 4-5 which show the claimed positioning of the first and second surfaces when worn by a user.
Regarding Claim 5, none of the prior art teaches the claimed depth of the recessed guide bed, however, at the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide a guide bed of the claimed depth because a change in shape is generally considered obvious to those of ordinary skill in the art and applicant has not provided any unforeseen result stemming from the use of the claimed structure nor provided any specific problem solved by the claimed structure, In re Dailey.

Regarding Claims 8, 19 and 20, see rejection of Claim 1.
Regarding Claims 10 and 17, see rejection of Claim 5 above.
Regarding Claims 11, 15 and 18, see rejection of Claim 2 above.
Regarding Claim 12, see rejection of Claim 1 above.
Regarding Claim 16, see rejection of Claims 4 and 6 above.

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aumiller-Liautaud-Bollinger as applied to claims 7 and 13 above, and further in view of Lee, U.S. Patent 2014/0083133.
All the aspects of the instant invention are disclosed above but for head of the post being substantially spherical.
Lee teaches a similar device to Aumiller, Liautaud and Bollinger with a substantially spherical post, see element 110.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the instant combination with a substantially spherical post because the spherical shape would function equally well and a change in shape is generally considered obvious to those of ordinary skill in the art and applicant has not provided any unforeseen result stemming from the use of the claimed structure nor provided any specific problem solved by the claimed structure, In re Dailey.

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677